DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stefan U. Koschmeider on 8/31/2022.
The application has been amended as follows: 
	Claims 12-15 and 21-22, line 2, replace “10” with “11”.

 
Allowable Subject Matter
Claims 11-15 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 11, none of the prior art fairly teaches or suggest a water cured product of a concrete mix composition, consisting of: a hydrated cementitious blend composition consisting of Portland cement, silica fume (SF), and natural pozzolan (NP), wherein the Portland cement, the silica fume, and the natural pozzolan are present in amounts of 255 kg/m3, 45 kg/m? and 160 kg/m, respectively, based on a total weight of the cementitious blend composition being 460 kg/m?, and at least one of a solid reinforcing material and an aggregate, wherein the water cured product is obtained by hydrating the concrete mix composition at a weight ratio of water to the cementitious blend composition of 0.35, and wherein the water cured product has a compressive strength of 60-90 MPa. The prior art teaches similar compositions (see Kapreilov et al. (RU 2008132977). However, there is no suggestion or motivation available to modify the prior art to arrive at the instant invention with the specifically claimed amounts, in combination with the claimed density. As such independent claim 11 is seen as novel and non-obvious over the prior art, and deemed allowable.
With respect to the dependent claims, they are found to be allowable at least for the same reasons given above, and in further consideration of their additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734